                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
       Plaintiff,                              )
                                               )           Crim. No. 02-10069-JDT
VS.                                            )           Civ. No. 16-1094-JDT
                                               )
ROCKY MORRIS WHITE,                            )
                                               )
       Defendant.                              )
                                               )


                    ORDER REINSTATING ORIGINAL SENTENCE AND
                      GRANTING MOTION TO SELF-SURRENDER


       This Court granted relief to Defendant Rocky Morris White pursuant to 28 U.S.C.

§ 2255 based on the decisions in Johnson v. United States, 135 S. Ct. 2551 (2015), and

United States v. Stitt, 860 F.3d 854 (6th Cir. 2017) (Stitt I). A second amended criminal

judgment1 was entered on August 16, 2017, reducing White’s sentence to time served, and

the United States appealed. Subsequently, in United States v. Stitt, 139 S. Ct. 399 (2018)

(Stitt II), the Supreme Court reversed the Sixth Circuit’s decision in Stitt I. On January 21,

2020, the Court of Appeals reversed the grant of relief under § 2255 pursuant to the

Supreme Court’s opinion in Stitt II and remanded with instructions to reinstate White’s



       1
        White filed an initial § 2255 motion raising a claim under United States v. Booker, 543
U.S. 220 (2005). Relief was granted, and he was re-sentenced to a 240-month term of
imprisonment. That first amended criminal judgment was entered on March 25, 2009.
original sentence. White v. United States, No. 17-5967/5969 (6th Cir. Jan. 21, 2020). The

mandate has now issued.

      In light of the limited nature of the remand, solely for the purpose of reinstating the

original sentence, no hearing is necessary. A third amended criminal judgment will be

entered in accordance with the order of the Court of Appeals, reinstating White’s prior

sentence of 240 months in the custody of the Bureau of Prisons and a 3-year term of

supervised release.

      White has moved to be allowed to self-surrender for service of his sentence at least

90 days after the date it is reinstated. Counsel for White indicates he has consulted with

counsel for the United States, who has no objection to the request. Therefore, White’s

motion is GRANTED.

      Defendant White shall surrender for service of his sentence at the institution

designated by the Bureau of Prisons at the date and time specified by the U.S. Marshal,

which shall be at least 90 days after entry of the third amended criminal judgment.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                             2
